Citation Nr: 0116806	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  98-18 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and J.F.

ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
May 1945.  He died in January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 administrative 
decision of the Philadelphia, Pennsylvania, Regional Office 
(RO) and Insurance Center (IC), which determined that the 
appellant was not among the veteran's designated 
beneficiaries of his National Service Life Insurance policy.  
There was disagreement filed, and the matter is now before 
the Board.

The appellant and the individual held entitled by the IC 
appeared before the undersigned at a Travel Board hearing at 
the Little Rock, Arkansas, RO in November 2000.


REMAND

While this course was undergoing development, there was a 
significant change in the law.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.) was 
signed.  This provides additional duty to assist requirements 
on the VA.  As discussed below, there is additional 
development needed in this case.

The matter at issue herein, is what party is the proper 
beneficiary to the veteran's government life insurance 
policy.  The appellant is one of the veteran's daughters.  
Her position is that it was the veteran's intent that the 
children share in the benefits of the life insurance policy.  
It is further contended that J.F., previously known as J.M., 
tricked the veteran into making her the beneficiary.

J.F. has essentially contended that she, not family members 
helped get the veteran paroled from jail, that the veteran 
lived with her for many years prior to his death, and that 
the veteran intended her to get the benefits from the 
insurance policy, as the family members had avoided or had 
very little to do with the veteran.

The evidence reflects a 1967 designation of beneficiary form 
listing the veteran's spouse at that time, and 4 children, 
all with equal shares.  There is also a designation of 
beneficiary form dated in February 1993 listing J.M. as the 
beneficiary.  It is noted that J.M. was also a witness to the 
signature on the form.  It does appear that the veteran 
signed the form.  At issue, however, is whether he intended 
J.M. to be the beneficiary.  It is asserted that all the 
children were contacted for married names and addresses so 
that they could be put on an updated beneficiary form.  (It 
is noted that the appellant has made this statement, without 
support from any of the other children.)

There has been a significant amount of evidence offered 
concerning alleged living conditions of the veteran over the 
years.  The most pertinent time period would be around the 
signing of the form in 1993.  Evidence concerning more recent 
treatment is of less probative value, as the intent of the 
veteran at the time of the signing is more significant.  Both 
parties have indicated that the appellant was on parole 
during much of this time and that parole officers may have 
some pertinent information.  An attempt to obtain any such 
reports may be useful in evaluating the veracity of the 
parties.

In this case, the two individuals described above have 
offered the conflicting stories, without much else in the way 
of supporting documentation.  The appellant has provided list 
of "witnesses" that she claims can support her position.  
She has been instructed to submit statements of support from 
these individuals, but virtually no pertinent statements have 
been received.  If such statements can be submitted, the 
appellant should contact the individuals and obtain such 
statement.

Evidence submitted at the hearing before the undersigned 
suggested that there has been some type of fraud action filed 
against J.M.  It is not clear from the record where the claim 
may have been filed, or whether there has been any outcome to 
that claim.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  Both parties are notified that they 
are free to submit evidence in support of 
their positions, including statements 
from other persons with knowledge of the 
veteran's situation and status in 1993.

2.  With the assistance of the appellant 
and the Little Rock RO, attempts should 
be made to obtain any records from the 
Probation Department, concerning the 
parole of the veteran.  Records obtained 
should be associated with the claims 
folders.  If no records are obtained the 
claims folder should contain 
documentation of attempts made.

3.  The appellant should provide details 
concerning any fraud suit filed against 
J.M.  Thereafter, attempts to obtain 
those records should be undertaken.  If 
there has been an outcome to the suit, 
that should be determined.  Again, if no 
records can be obtained, the claims 
folder should contain documentation 
concerning the attempts made.

4.  Any additional notice or development 
as required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) should be 
undertaken.

The parties have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

When the aforementioned development has been accomplished, 
the case should be reviewed, and returned to the Board as in 
order.  No outcome is indicated by the action taken herein.  
No action is required of either party until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



